Exhibit 10.4

NOTICE OF RESTRICTED STOCK UNIT AWARD

under the

ALBEMARLE CORPORATION 2008 INCENTIVE PLAN

This AWARD, made as of the              day of                     , 2017, by
Albemarle Corporation, a Virginia corporation (the “Company”), to XXXX
(“Participant”), is made pursuant to and subject to the provisions of the
Company’s 2008 Incentive Plan as amended and restated April 20, 2010 (the
“Plan”). All terms that are used herein that are defined in the Plan shall have
the same meanings given them in the Plan.

Contingent Restricted Stock Units

 

1. Grant Date. Pursuant to the Plan, the Company, on                      , 2017
(the “Grant Date”), granted Participant an incentive award (“Award”) in the form
of XXXX Restricted Stock Units, subject to the terms and conditions of the Plan
and subject to the terms and conditions set forth herein.

 

2. Accounts. Restricted Stock Units granted to Participant shall be credited to
an account (the “Account”) established and maintained for Participant. A
Participant’s Account shall be the record of Restricted Stock Units granted to
the Participant under the Plan, is solely for accounting purposes and shall not
require a segregation of any Company assets.

 

3. Terms and Conditions. Except as otherwise provided herein, the Restricted
Stock Units shall remain nonvested and subject to substantial risk of
forfeiture.

Valuation of Restricted Stock Units

 

4. Value of Units. The value of each Restricted Stock Unit on any date shall be
equal to the value of one share of the Company’s Common Stock on such date.

 

5. Value of Stock. For purposes of this Award, the value of the Company’s Common
Stock is the Fair Market Value of the Stock (as defined in the Plan) on the
relevant date.

Vesting of Restricted Stock Units

 

6. Vesting. Participant’s interest in one half of the Restricted Stock Units
shall become vested and non-forfeitable on the third anniversary of the Grant
Date. The final one half of the Restricted Stock Units shall become vested and
non-forfeitable as of the fourth anniversary of the Grant Date.



--------------------------------------------------------------------------------

Termination of Employment During the Vesting Period

 

7. Upon a Qualifying Termination Event. Notwithstanding anything in this Notice
of Award to the contrary, if, prior to the forfeiture of the Restricted Stock
Units under paragraph 8, Participant experiences a Qualifying Termination Event
(as defined below), Restricted Stock Units that are forfeitable shall become
vested as to a pro-rata portion of the Award, as determined in accordance with
the following sentence. The pro-rata portion of the Award that shall vest
pursuant to the preceding sentence shall be equal to 1/36th of the Restricted
Stock Units subject to the Award, for each full month of service performed by
the Participant after the Grant Date and prior to the Qualifying Termination
Event. The non-vested portion of the Award shall be forfeited.

 

8. Forfeiture. Except as provided in paragraph 18, all Restricted Stock Units
that are forfeitable shall be forfeited if Participant’s employment with the
Company or an Affiliate terminates for any reason except a Qualifying
Termination Event.

Payment of Awards

 

9. Time of Payment. Payment of Participant’s Restricted Stock Units shall be
made as soon as practicable after the Units have vested, but in no event later
than March 15th of the calendar year after the year in which the Units vest.

 

10. Form of Payment. The vested Restricted Stock Units shall be paid in whole
shares of the Company’s Common Stock.

 

11. Death of Participant. If Participant dies prior to the payment of his or her
non-forfeitable Restricted Stock Units, such Units shall be paid to his or her
Beneficiary. Participant shall have the right to designate a Beneficiary in
accordance with procedures established under the Plan for such purpose. If
Participant fails to designate a Beneficiary, or if at the time of the
Participant’s death there is no surviving Beneficiary, any amounts payable will
be paid to the Participant’s estate.

 

12. Taxes. The Company will withhold from the Award the number of shares of
Common Stock necessary to satisfy Federal tax-withholding requirements and state
and local tax-withholding requirements with respect to the state and locality
designated by the Participant as their place of residence in the Company’s
system of record at the time the Award becomes taxable, except to the extent
otherwise determined to be required by the Company, subject, however, to any
special rules or provisions that may apply to Participants who are non-US
employees (working inside or outside of the United States) or US employees
working outside of the United States. It is the Participant’s responsibility to
properly report all income and remit all Federal, state, and local taxes that
may be due to the relevant taxing authorities as the result of receiving this
Award.

 

2



--------------------------------------------------------------------------------

General Provisions

 

13. No Right to Continued Employment. Neither this Award nor the granting or
vesting of Restricted Stock Units shall confer upon Participant any right with
respect to continuance of employment by the Company or an Affiliate, nor shall
it interfere in any way with the right of the Company or an Affiliate to
terminate the Participant’s employment at any time.

 

14. Change in Capital Structure. In accordance with the terms of the Plan, the
terms of this Award shall be adjusted as the Committee determines is equitable
in the event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.

 

15. Governing Law. This Award shall be governed by the laws of the Commonwealth
of Virginia and applicable Federal law. All disputes arising under this Award
shall be adjudicated solely within the state or Federal courts located within
the Commonwealth of Virginia.

 

16. Conflicts.

(a)    In the event of any conflict between the provisions of the Plan as in
effect on the Grant Date and the provisions of this Award, the provisions of the
Plan shall govern. All references herein to the Plan shall mean the Plan as in
effect on the Grant Date.

(b)    In the event of any conflict between the provisions of this Award and the
provisions of any separate Agreement between the Company and the Participant,
including, but not limited to, any Severance Compensation Agreement entered
between the Participant and the Company, the provisions of this Award shall
govern.

 

17. Binding Effect. Subject to the limitations stated above and in the Plan,
this Award shall be binding upon and inure to the benefit of the legatees,
distributees, and personal representatives of Participant and the successors of
the Company.

 

18. Change in Control. The provisions of this paragraph 18 shall apply in the
event of a Change in Control (as defined in the Plan) prior to the forfeiture of
the Restricted Stock Units under paragraph 8.

(a)    To the extent the Participant receives a new Award from the Company or
its successor as a result of the Change in Control, which qualifies as a
“Replacement Award” as defined in the Plan, the Replacement Award shall continue
subject to the remaining terms of this Notice of Award; provided, however, if
the Participant is terminated by the Company other than for Cause or voluntarily
resigns for Good Reason (as defined in paragraph 19) concurrent with or within
two (2) years after the date of the Change in Control, the unvested Replacement
Award shall become immediately vested and payable at the time of the termination
or resignation. The Committee shall have the discretion to determine the terms
of any Replacement Award in compliance with applicable law. For purposes of
paragraphs 7 and 19, references to the Company or an Affiliate shall also
include any successor entity.

(b)    Subject to subparagraph (c) hereof, if, upon a Change in Control, no
Replacement Award is granted to the Participant, the unvested portion of this
Award shall become immediately vested and payable upon the Change in Control.

 

3



--------------------------------------------------------------------------------

(c)    Notwithstanding the provisions of subparagraph (a) or subparagraph (b)
hereof, if, following the Change in Control, the Company’s shares continue to be
traded on the New York Stock Exchange or another established securities market,
this Award shall remain in effect and continue subject to the remaining terms of
this Notice of Award; provided, however, if the Participant is terminated by the
Company other than for Cause or voluntarily resigns for Good Reason (as defined
in paragraph 19) concurrent with or within two (2) years after the date of the
Change in Control, the unvested Award shall become immediately vested and
payable at the time of the termination or resignation.

 

19. Qualifying Termination Event and Other Terms.

(a) For purposes of this Award, Qualifying Termination Event shall mean a
Participant’s death, Disability, Retirement while in the employ of the Company
or an Affiliate, or termination by the Company or an Affiliate other than for
Cause.

(i)    “Disability” shall mean a Participant’s permanent and total disability
within the meaning of Section 22(e)(3) of the Code.

(ii)    “Retirement” shall mean termination of employment after having attained
age 55 and completed at least 10 years of service with the Company or an
Affiliate.

(b) “Good Reason” for purposes of paragraph 18 shall mean:

(i)    a change in the Participant’s position which in the Participant’s
reasonable judgment does not represent a promotion of the Participant’s status
or position immediately prior to the Change in Control or the assignment to the
Participant of any duties or responsibilities, or diminution of duties or
responsibilities, which in the Participant’s reasonable judgment are
inconsistent with the Participant’s position in effect immediately prior to the
Change in Control;

(ii)    a reduction by the Company in the annual rate of the Participant’s base
salary as in effect immediately prior to the date of a Change in Control;

(iii)    the Company’s requiring the Participant’s office nearest to the
Participant’s principal residence to be located at a different place which is
more than thirty-five (35) miles from where such office is located immediately
prior to a Change in Control;

(iv)    the failure by the Company to continue in effect compensation or benefit
plans in which the Participant participates, which in the aggregate provide the
Participant compensation and benefits substantially equivalent to those prior to
a Change in Control; or

(v)    the failure of the Company to obtain a satisfactory agreement from any
applicable successor entity to assume and agree to perform under any Severance
Compensation Agreement.

In order for one of the foregoing events to constitute Good Reason, (i)
Participant must notify the Company in writing no later than 90 days after the
relevant event stating which Good Reason event has occurred, and (ii) the
Company shall not have corrected the Good Reason event within thirty (30) days
after Participant’s notice.

 

4



--------------------------------------------------------------------------------

(c) If the events described in (a)(i) and (ii) or paragraph 18 occur after the
date that the Participant is advised (upon recommendation by the Committee) that
his employment is being, or will be, terminated for Cause, on account of
performance or in circumstances that prevent him from being in good standing
with the Company, accelerated vesting shall not occur and all rights under this
Award shall terminate, and this Award shall expire on the date of Participant’s
termination of employment. The Committee shall have the authority to determine
whether Participant’s termination from employment is for Cause or for any reason
other than Cause.

IN WITNESS WHEREOF, the Company has caused this Award to be signed on its
behalf.

 

  ALBEMARLE CORPORATION By:  

 

 

5